Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 4 June 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     Fish kill June 4th 1782.
                  
                  In Consequence of Excellency’s Directions relative to Colonel
                     Nicola’s Letter of Yesterday, I would beg leave to observe that from the
                     Circumstances attending the Persons in Question and the Order of the Board of
                     War respecting Instances of that Nature, no Muster can be made of them for
                     longer Term than thirty Days previous to joining the invalid Corps, which
                     according to the Colonel’s Calculation was a sufficient Time to compleat their
                     March in.
                  How far a subsequent Order will affect those Men who are the
                     Subject of the Colonel’s Letter your Excellency will determine. I am inclined
                     to think it ought not, as Humanity and Justice require that every possible
                     Indulgance should be granted to those Unfortunates who have sacraficed their
                     Health and Strength in the Service of their Country. I have the Honor to be
                     with the greatest Respect Sir your Excellency’s Most Huble servt
                  
                     Steuben Maj: Genl
                     
                  
               